SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Patricia J. Curto’s appeal from the judgment of the district court be AFFIRMED.
Plaintiff Patricia J. Curto (“Curto”), pro se, challenges the dismissal of her claims in the United States District Court for the Northern District of New York (Scullin, C.J.) in its Memorandum-Decision and Or*786der filed April 23, 2003. The Memorandum-Decision and Order dismissed all of Curto’s claims arising under 42 U.S.C. § 1983 and the Family Educational Rights and Privacy Act of 1974 (“FERPA”), 20 U.S.C. § 1232(g), based on the release of her academic records before and during her pro se litigation in federal district court.
The underlying claims that gave rise to Curto’s original litigation were appealed to this Court by Curto and disposed of by this Court in a summary order. Curto v. Smith, 87 Fed.Appx. 788, No. 03-6086, 2004 WL 287290 (2d Cir. Feb. 12, 2004). Familiarity with the facts of Curto’s original litigation is presumed.
The claims in this appeal were referred to in the district court’s Memorandum-Decision and Order as “Curto IV. ” In light of the Supreme Court’s recent holding that the nondisclosure provisions of FERPA “create no rights enforceable under § 1983,” Gonzaga Univ. v. Doe, 536 U.S. 273, 290-91, 122 S.Ct. 2268, 153 L.Ed.2d 309 (2002), we affirm the dismissal of Curto’s claims under 42 U.S.C. § 1983 and FERPA against Nelson Roth, Valerie Cross, Cornell University, Donald Smith, the New York State College of Veterinary Medicine, Susan Stevens Suarez, Linda Allen Mizer, Hunter Rawlings III, Katherine Edmondson, and Lisa Clark. For the same reasons, we affirm the district court’s dismissal of similar claims by Curto against Rod Paige, Leroy Rooker, and the U.S. Department of Education.
We affirm the dismissal of Curto’s § 1983 and FERPA claims against Robert B. Mills, Robert King, and the State University of New York for substantially the same Eleventh Amendment considerations stated by the district court in its Memorandum-Decision and Order.
We have reviewed the other arguments raised by Curto in the appeal and find them to be without merit.
For the foregoing reasons, the district court’s dismissal of these claims is hereby AFFIRMED.